UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2013 Aemetis, Inc. (Exact name of registrant as specified in its charter) Nevada 000-51354 26-1407544 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (408) 213-0940 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 8, 2013, Aemetis, Inc. (the “Company”) issued anews release announcing its earnings for the quarter and year ended December 31, 2012. Thenews release is being furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference. This Form8-K and Exhibits 99.1 hereto shall be deemed “furnished” and not “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any registration statement of the issuer. Item 7.01 Regulation FD Material. On March 8, 2013, the Company issued a news release, posted to its web site at www.aemetis.com, announcing its earnings for the quarter and year ended December 31, 2012, a copy of which is filed as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. EXHIBITNUMBER DESCRIPTION Exhibit 99.1 News Release dated March 8, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEMETIS, INC. By: /s/ Eric A. McAfee Name: Eric A. McAfee Title: Chief Executive Officer March 8, 2013 (Principal Executive Officer
